Citation Nr: 0834824	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-35 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar degenerative 
disc disease (DDD), central canal stenosis, herniated nucleus 
pulposus at L5-S1, and left lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which reopened a previously denied claim 
for service connection but denied the claim on the merits.  

In a December 2007 decision, the Board upheld the RO's 
determination to reopen the claim, but remanded the issue for 
additional development.  All required development has been 
completed and the veteran's claim is properly before the 
Board at this time.

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in August 2007.  A transcript 
of the hearing is of record.  A transcript of the veteran's 
October 2005 hearing before a Decision Review Officer (DRO) 
is also of record.

In September 2008, the veteran submitted copies of records to 
the Board.  As these records are duplicates of those that 
were already of record and considered by the RO, remand for 
the issuance of a supplemental statement of the case is not 
warranted.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

There is no persuasive medical evidence of record showing 
that the veteran's current back disability is etiologically 
related to active service.  





CONCLUSION OF LAW

The criteria for service connection for lumbar degenerative 
disc disease, central canal stenosis, herniated nucleus 
pulposus at L5-S1 and left lower extremity radiculopathy have 
not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d) (2007).  Service connection 
will also be presumed for certain chronic diseases, including 
arthritis, if manifest to a compensable degree within one 
year after discharge from service.  See 38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran contends that his current back disability is the 
result of several in-service injuries.  He reports falling 
off a tank in the rain while serving in Vietnam, injuring his 
back.  The veteran indicates that his staff sergeant saw the 
incident and told him to drive his "mule" to the battalion 
aid station, which the veteran was doing when he ran into the 
back of a semi truck, which caused further damage and injury 
to his back.  The veteran also indicates that his back could 
have been injured during an incident where a grenade went off 
in a building and he was trampled.  He acknowledges that he 
did not receive treatment for his back after his separation 



from service, and that it was not until the year 2000 that 
his back was treated.  See June 2003 statement in support of 
claim; June 2005 VA Form 21-4138; November 2005 VA Form 9; 
October 2005 and August 2007 transcripts.  

The veteran's service treatment records reveal that he 
injured his right foot by twisting it when his "mule" hit 
the back of a "semi" in June 1970.  The veteran was 
examined and x-rays were taken, but there is no mention of 
the veteran injuring his back during this incident.  See sick 
call treatment record.  The remaining service treatment 
records are devoid of reference to complaint involving, or 
treatment for, the veteran's back.  At the time of the 
veteran's discharge from service, there was no reference to 
any back problems.  

The service personnel records associated with the claims 
folder do indicate that an incident involving a grenade being 
thrown into a Maintenance Battalion Enlisted Club did occur.  
See February 1970 letter from Headquarters, Force Logistic 
Command.  Several lay statements indicate that the veteran 
was one of the servicemen who was inside the club during the 
incident.  See e g., statements received March 2004 from 
D.H.; F.S.B.; D.R.F.; W.D.; and B.J.C.  Several of these lay 
statements also report that the veteran complained of back, 
foot and leg pain after falling from a tank and dropping 
approximately 15 feet and that he was thrown from a mule and 
was helped to sick bay with a knot on his forehead.  See e 
g., statements received March 2004 from F.S.B. and W.D.

The veteran's post-service treatment records reveal that he 
underwent a VA Agent Orange Registry Examination in April 
2000.  He did not report any problems involving his back 
during the past history portion of the examination; during a 
physical examination of his musculoskeletal system, no back 
ache, stiffness, joint swelling or muscle weakness was noted, 
though periodically aching knees and ankles were reported.  
See VA Form 10-9009.  In July 2000, the veteran reported that 
he hurt his lower back the Monday before while bending over.  
There was no mention made of the alleged in-service injury.  
See primary care note.  A January 2001 x-ray of the 
lumbosacral spine contained an impression of non-specific 
mild spondylosis of the lumbar spine.  See radiology report.  
In March 2002, the veteran again failed to mention the 
alleged in-service injury to his back, and again reported 
that he had a sudden onset of severe lower back pain when he 
bent over about a year and a half before.  See EMG consult.  

The veteran was examined by Dr. G.M. Lower in August 2002, at 
which time it was reported that the veteran had a long-
standing history of recurrent low back pain.  The veteran 
reported that his initial injury pattern was a tank accident 
while in service in Vietnam.  He further indicated that he 
bent over approximately two years prior and developed acute 
severe low back pain.  The veteran reported that he had been 
treated conservatively with chiropractic modalities but had 
ongoing progressive difficulty with left lower extremity 
radicular pain.  He had also been seen at the VA outpatient 
clinic and was placed on anti-inflammatory agents and pain 
medication with minimal relief of symptoms.  The clinical 
impression made was lumbar DDD with associated spinal 
stenosis and herniated nucleus pulposus with significant left 
lower extremity radiculopathy.  Dr. Lower reported that the 
veteran's subjective complaints and description of his 
injuries were consistent with the documented objective 
findings and the above given diagnosis, but provided no 
opinion on the etiology of the back disability.  

In August 2004, the veteran reported to Dr. Lower that his 
long-standing history of intervertebral disc disease was 
secondary to a motor vehicle accident in 1970.  Dr. Lower 
reported that the veteran presented to the clinic with 
service medical records, to include a June 19, 1970 document 
of a motor vehicle accident.  Dr. Lower indicated that x-rays 
of the veteran's low back taken at that time were reported as 
negative and a final impression was not given.  The clinical 
impression made by Dr. Lower was lumbar DDD with left lower 
extremity S1 radiculopathy.  Dr. Lower reported that within a 
reasonable degree of medical probability, it was felt with 
review of the veteran's service medical records that it was 
just as likely as not that the veteran's progression of his 
intervertebral disc disease with left lower extremity 
radiculopathy was related to his tour of duty and the 
associated accident.  

The veteran underwent a VA compensation and pension in May 
2008, which was conducted by Dr. Lower.  The Board notes that 
it appears that Dr. Lower treated the veteran prior to this 
date on a private basis and that he is now employed by VA.  
Dr.



 Lower reported reviewing the veteran's claims folder in its 
entirety, including the physical examination he conducted in 
2002 and the subsequent one he conducted in 2004 with a 
diagnosis of lumbar DDD with lower extremity radiculopathy.  
Dr. Lower reported that service records and companion 
statement as to a motor vehicle accident involving a mule 
while in Vietnam in 1970 were also reviewed.  Dr. Lower 
indicated that records were silent for significant report to 
sick call for a low back injury.  

The veteran related a history of sustaining an acute low back 
injury secondary to a motor vehicle accident while stationed 
in Vietnam in 1970.  He indicated that he was driving a 
light-weight flat bed carrier called a mule when the accident 
occurred.  The veteran reported that the vehicle rolled and 
that he was thrown from it, but he denied receiving any 
treatment at the time of the injury.  He reported that 
treatment at the present time included a home exercise 
program with only minimal relief of symptoms.  

Following a detailed physical examination, during which 
available imaging studies were reported, the veteran was 
diagnosed with lumbar DDD without significant radiculopathy, 
moderate mechanical low back pain with loss of range of 
motion.  Dr. Lower indicated that based on the veteran's 
history, review of the records, his private records dated in 
2002 and 2004, and the examination to date, the veteran's 
current lumbar DDD with mechanical low back pain is less 
likely as not caused by or a result of an injury while in 
service, but is most likely caused by or the result of a 
normal aging process.  Dr. Lower reported that the veteran's 
current arthritis is diffuse, does not conform to an injury 
pattern, and is consistent with the aging process for a 
fifty-seven year old individual.  Furthermore, the veteran 
has a significant silent interval for treatment of a low back 
condition as related to his discharge in 1970.  Dr. Lower 
indicated that his opinion was based on clinical experience 
and current orthopedic literature as to establishing 
causation.  

Dr. Lower further acknowledged that the opinion he was 
rendering was in contrast to the opinion he rendered in his 
2004 note.  He explained the reason for this change of 
opinion, indicating that a more thorough review of the claims 
folder outlining circumstances and treatment had been 
conducted and that recent orthopedic literature defining 
expected intervertebral aging process as unrelated to an 
injury pattern was available that had not been at the time of 
the last opinion in 2004.  

The evidence of record does not support the veteran's claim 
for service connection for lumbar DDD, central canal 
stenosis, herniated nucleus pulposus at L5-S1 and left lower 
extremity radiculopathy.  As an initial matter, while the 
veteran's service treatment records do indicate that he was 
involved in an accident where he hit the back of a truck with 
a "mule," they are devoid of reference to complaint of, or 
treatment for, back problems.  As such, the service treatment 
records do not document a chronic back condition during 
active service.  In addition, the earliest post-service 
medical evidence of record related to the veteran's back is 
dated July 2000, approximately thirty years after his 
separation from service.  This large span of time does not 
support a finding that the veteran has had continuity of 
symptomatology since service, and he himself acknowledges 
that he did not seek treatment related to his back until the 
year 2000.  In addition, there is no evidence of arthritis of 
the back within one year of the veteran's separation from 
service.  See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Board acknowledges Dr. Lower's August 2004 opinion that 
with review of the veteran's service medical records, it was 
just as likely as not that his current back disability was 
related to his tour of duty.  The Board further acknowledges 
that Dr. Lower reported reviewing a service treatment record 
dated June 19, 1970, which indicated the veteran had been 
involved in a motor vehicle accident and that x-rays of the 
low back were negative.  As this service treatment record had 
not been associated with the claims folder, the Board's 
December 2007 remand included an instruction to ask the 
veteran to provide VA with a copy of the June 19, 1970 
service medical record that had been provided to, and 
referenced by, Dr. Lower.  See January 2008 letter.  The 
veteran did not respond to this request.  

While Dr. Lower reported reviewing a June 19, 1970 record, 
there is no indication that he was able to review the 
veteran's entire claims folder, to include any of the 
veteran's other service treatment records and his post-
service medical evidence.  As such, Dr. Lower's August 2004 
opinion is afforded little probative value.  See 



Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  

In contrast to his August 2004 opinion, and following a 
detailed VA examination in May 2008, to include review of the 
veteran's entire claims folder and service treatment records, 
Dr. Lower found that it is less likely as not that the 
veteran's current back disability was caused by or a result 
of an injury while in service.  Rather, he stated that the 
current disability is most likely caused by or the result of 
a normal aging process.  Dr. Lower reported basing this 
opinion on the veteran's history, review of the records, his 
own private records dated in 2002 and 2004, the physical 
examination conducted on that date, and the fact that there 
was a significant silent interval of treatment for a low back 
condition after the veteran's discharge in 1970.  Dr. Lower 
also candidly acknowledged that this opinion contrasted with 
the one he gave in 2004 and explained the reason for his 
change in opinion.  More specifically, Dr. Lower indicated 
that he had conducted a more thorough review of the claims 
folder and that there was recent orthopedic literature 
defining expected intervertebral aging process as unrelated 
to an injury pattern.  For these reasons, Dr. Lower's May 
2008 opinion is afforded high probative value.  See id.  

In the absence of evidence establishing that the veteran's 
current back disability is etiologically related to active 
service, service connection is not warranted and the claim 
must be denied.  See 38 C.F.R. § 3.303 (2007).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the March 2005 rating decision that 
is the subject of this appeal, the veteran was advised of the 
evidence necessary to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See September 2004 letter.  Accordingly, the duty 
to notify has been fulfilled concerning this claim.  The 
veteran was also provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  See November 2006 letter.  The claim was 
readjudicated in a June 2008 supplemental statement of the 
case.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service, private and VA treatment 
records have been associated with the claims folder and he 
was afforded a VA examination in connection with the claim.  
While the veteran questioned Dr. Lower's changing his medical 
opinion, the Board finds that Dr. Lower provided detailed and 
sufficient reasons for the change of his medical opinion, as 
set forth above.  Pursuant to the December 2007 Board remand, 
VA also made additional efforts to obtain the June 19, 1970 
record that Dr. Lower reportedly reviewed in August 2004, as 
well as information on any treatment the veteran received 
between his discharge from service and the year 2000, to 
include any chiropractic records.  See January 2008.  As 
noted above, the veteran did not respond to this letter.  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for lumbar degenerative disc disease, 
central canal stenosis, herniated nucleus pulposus at L5-S1 
and left lower extremity radiculopathy is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


